Exhibit 10.11
THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this 29th
day of December, 2008 (the “Agreement”), is entered into by and between HEALTH
CARE REIT, INC., a Delaware corporation, (the “Corporation”), and ERIN C. IBELE
(the “Executive”).
          WHEREAS, the Corporation and the Executive entered into an Employment
Agreement, effective as of January 1, 1997;
          WHEREAS, the Corporation and the Executive entered into an Amended and
Restated Employment Agreement, effective as of January 1, 2000;
          WHEREAS, the Corporation and the Executive entered into a Second
Amended and Restated Employment Agreement, effective as of January 1, 2004;
          WHEREAS, the Compensation Committee of the Corporation’s Board of
Directors has approved certain modifications to the terms of such Second Amended
and Restated Employment Agreement solely for purposes of compliance with the
requirements of Section 409A of the Internal Revenue Code, as amended (the
“Code”), and the rules and regulations promulgated thereunder; and
          WHEREAS, the Corporation wishes to assure itself of the services of
the Executive for the period provided in this Agreement and the Executive is
willing to serve in the employ of the Corporation for such period upon the terms
and conditions set forth in this Agreement, which is effective as of January 1,
2009.
          NOW THEREFORE, in consideration of the mutual covenants herein
contained, the parties, intending to be legally bound, hereby agree as follows:
     1. EMPLOYMENT
          The Corporation hereby agrees to employ the Executive as the
Corporation’s Vice President and Corporate Secretary, upon the terms and
conditions herein contained, and the Executive hereby agrees to accept such
employment and to serve in such positions, and to perform the duties and
functions customarily performed by the Vice President and Corporate Secretary of
a publicly traded corporation during the term of this Agreement. In such
capacity, the Executive shall report only to the Corporation’s Chief Executive
Officer (“CEO”), and shall have the powers and responsibilities set forth in
Article IV of the Corporation’s By-Laws as well as such additional powers and
responsibilities consistent with her position as the CEO may assign to her.
          Throughout the term of this Agreement, the Executive shall devote her
best efforts and all of her business time and services to the business and
affairs of the Corporation.

 



--------------------------------------------------------------------------------



 



     2. TERM OF AGREEMENT
          The current term of employment under this Agreement shall expire on
January 31, 2009. Upon the expiration of such term, the term of employment
hereunder shall automatically be extended without further action by the parties
for successive two (2) year renewal terms, unless either party shall give at
least six (6) months advance written notice to the other of her or its intention
that this Agreement shall terminate upon the expiration of the current term or
the then current renewal term, as the case may be.
          Notwithstanding the foregoing, the Corporation shall be entitled to
terminate this Agreement immediately, subject to a continuing obligation to make
any payments required under Section 5 below, if the Executive (i) becomes
disabled as described in Section 5(b), (ii) is terminated for Cause, as defined
in Section 5(c), or (iii) voluntarily terminates her employment before the
current term of this Agreement expires, as described in Section 5(d).
     3. SALARY AND BONUS
          The Executive shall receive a base salary during the term of this
Agreement at a rate of not less than $128,418 per annum for 2004, and at a rate
of not less than $128,418 per annum for subsequent years, payable in
substantially equal semi-monthly installments. The Compensation Committee of the
Board shall consult with the CEO and review the Executive’s base salary at
annual intervals, and may adjust the Executive’s annual base salary from time to
time as the Committee deems to be appropriate.
          The Executive shall also be eligible to receive an annual bonus from
the Corporation each year during the term of this Agreement, with the actual
amount of such bonus to be determined by the Compensation Committee of the
Corporation’s Board, using such performance measures as the Committee deems to
be appropriate. Such bonus, if any, shall be paid to the Executive no later than
sixty (60) days after the end of the year to which the bonus relates.
     4. ADDITIONAL COMPENSATION AND BENEFITS
          The Executive shall receive the following additional compensation and
welfare and fringe benefits during the term of the Agreement:
     (a) Stock Options and Other Long-Term Incentives. The Executive has been
granted incentive stock options, nonstatutory stock options, and shares of
restricted stock pursuant to the terms of the Corporation’s 1995 Stock Incentive
Plan. During the remaining term of the Agreement, any additional stock options,
restricted stock or other awards under the 1995 Stock Incentive Plan shall be at
the discretion of the Compensation Committee of the Corporation’s Board.
     (b) Health Insurance. The Corporation shall provide the Executive and her
dependents with health insurance, life insurance and disability coverage on
terms no less favorable than that from time to time made available to other key
employees.

2



--------------------------------------------------------------------------------



 



     (c) Vacation. The Executive shall be entitled to up to three (3) weeks of
vacation during each year during the term of this Agreement and any extensions
thereof, prorated for partial years.
     (d) Business Expenses. The Corporation shall reimburse the Executive for
all reasonable expenses she incurs in promoting the Corporation’s business,
including expenses for travel and similar items, upon presentation by the
Executive from time to time of an itemized account of such expenditures.
          In addition to the benefits provided pursuant to the preceding
paragraphs of this Section 4, the Executive shall be eligible to participate in
such other executive compensation and retirement plans of the Corporation as are
applicable generally to other officers, and in such welfare benefit plans,
programs, practices and policies of the Corporation as are generally applicable
to other key employees, unless such participation would duplicate, directly or
indirectly, benefits already accorded to the Executive.
     5. PAYMENTS UPON TERMINATION
          (a) Involuntary Termination. If the Executive’s employment is
involuntarily terminated by the Corporation during the term of this Agreement,
the Executive shall be entitled to receive her base salary accrued through the
date of termination, any accrued but unpaid vacation pay, plus any bonuses
earned but unpaid with respect to fiscal years or other periods preceding the
termination date. Such payments shall be made to the Executive within sixty
(60) days following the date of involuntary termination. The Executive shall
also receive any nonforfeitable benefits payable to her under the terms of any
deferred compensation, incentive or other benefit plan maintained by the
Corporation, payable in accordance with the terms of the applicable plan.
          If the termination is not a termination for Cause, as described in
paragraph (c), a voluntary termination by the Executive as described in
paragraph (d), or a result of the Executive’s death or disability, then the
Corporation shall also be obligated to make a lump sum severance payment to the
Executive equal to the present value of a series of monthly severance payments
for each month during the remaining term of this Agreement, but not less than
twelve (12) months (the “Severance Period”), each in an amount equal to
one-twelfth (1/12th) of the sum of (i) the Executive’s annual base salary, as in
effect on the date of termination, and (ii) the greater of (A) the annual bonus
paid to the Executive for the last fiscal year preceding the termination date or
(B) a minimum bonus equal to thirty percent (30%) of her annual base salary.
Such present value shall be calculated using a discount rate equal to the
interest rate on 90-day Treasury bills, as reported in the Wall Street Journal
(or similar publication) on the date of involuntary termination. Such lump sum
payment shall be made to the Executive within sixty (60) days following the date
of such involuntary termination and shall be in the form of a bank cashier’s
check. If the Executive obtains a replacement position with any new employer
(including a position as an officer, employee, consultant, or agent, or
self-employment as a partner or sole proprietor), the Executive shall be
obligated to repay to the Corporation an amount equal to all amounts the
Executive receives as compensation for services performed during the Severance
Period; provided however, that the aggregate repayment obligation shall not
exceed the amount of the lump sum payment under this

3



--------------------------------------------------------------------------------



 



paragraph (a). The Executive shall be under no duty to mitigate the amounts owed
to her under this paragraph (a) by seeking such a replacement position.
          In addition, if the termination is not a termination for Cause as
described in paragraph (c), a voluntary termination by the Executive as
described in paragraph (d), or a result of the Executive’s death or disability,
then:
     (i) Any stock options, restricted stock or other awards granted to the
Executive under the Corporation’s 1995 Stock Incentive Plan shall become fully
vested and, in the case of stock options, exercisable in full; and
     (ii) The Executive shall be provided continued coverage at the
Corporation’s expense under any life, health and disability insurance programs
maintained by the Corporation in which the Executive participated at the time of
her termination for the remaining term of the Agreement (but not less than six
(6) months and not more than the period during which the Executive would be
entitled to continuation coverage under Section 4980B of the Code, if the
Executive elected such coverage and paid the applicable premiums), or until, if
earlier, the date the Executive obtains comparable coverage under benefit plans
maintained by a new employer.
          (b) Disability. The Corporation shall be entitled to terminate the
Executive’s employment if the Board determines that the Executive has been
unable to attend to her duties for at least ninety (90) days because of a
medically diagnosable physical or mental condition, and has received a written
opinion from a physician acceptable to the Board that such condition prevents
the Executive from resuming full performance of her duties and is likely to
continue for an indefinite period. Upon such involuntary termination, the
Executive shall be entitled to receive her base salary accrued through the date
of termination, any accrued but unpaid vacation pay, plus any bonuses earned but
unpaid with respect to fiscal years or other periods preceding the termination
date. Such payments shall be made to the Executive within sixty (60) days
following the date of involuntary termination. In addition, the Corporation
shall make a series of monthly disability payments to Executive, each equal to
one-twelfth (1/12th) of the sum of (i) her annual base salary, as in effect at
the time Executive became permanently disabled, and (ii) the greater of (A) the
annual bonus paid to the Executive for the last fiscal year preceding the date
of disability or (B) a minimum bonus equal to thirty percent (30%) of the
Executive’s annual base salary. Payment of such disability benefit shall be paid
in accordance with the Corporation’s normal payroll practices, shall commence
with the month following the month in which the involuntary termination occurs
and continue each month for the remaining current term of this Agreement (but
not less than twelve (12) months), but shall terminate at an earlier date if the
Executive returns to active employment, either with the Corporation or
otherwise. Any amounts payable under this Section 5(b) shall be reduced by any
amounts paid to the Executive under any long-term disability plan or other
disability program or insurance policies maintained or provided by the
Corporation.
          (c) Termination for Cause. If the Executive’s employment is terminated
by the Corporation for Cause, the amount the Executive shall be entitled to
receive from the Corporation shall be limited to her base salary accrued through
the date of termination, any accrued but unpaid vacation pay, plus any bonuses
earned but unpaid with respect to the fiscal year of the Corporation

4



--------------------------------------------------------------------------------



 



most recently ended, and any nonforfeitable benefits payable to the Executive
under the terms of any deferred compensation, incentive or other benefit plans
maintained by the Corporation. Such payments shall be made to the Executive
within sixty (60) days following the date of termination.
          For purposes of this Agreement, the term “Cause” shall be limited to
(i) action by the Executive involving willful disloyalty to the Corporation,
such as embezzlement, fraud, misappropriation of corporate assets or a breach of
the covenants set forth in Sections 9 and 10 below; or (ii) the Executive being
convicted of a felony; or (iii) the Executive being convicted of any lesser
crime or offense committed in connection with the performance of her duties
hereunder or involving moral turpitude; or (iv) the intentional and willful
failure by the Executive to substantially perform her duties hereunder as
directed by the Corporation’s CEO (other than any such failure resulting from
the Executive’s incapacity due to physical or mental disability) after a demand
for substantial performance is made on the Executive by the Board of Directors.
          (d) Voluntary Termination by the Executive. If the Executive resigns
or otherwise voluntarily terminates her employment before the end of the current
term of this Agreement (other than in connection with a Change in Corporate
Control, as described in Section 6), the amount the Executive shall be entitled
to receive from the Corporation shall be limited to her base salary accrued
through the date of termination, any accrued but unpaid vacation pay, plus any
bonuses earned but unpaid with respect to any fiscal years or other periods
preceding the termination date, and any nonforfeitable benefits payable to the
Executive under the terms of any deferred compensation, incentive or other
benefit plans of the Corporation. Such payment shall be made to the Executive
within sixty (60) days following the date of resignation or voluntary
termination.
          For purposes of this paragraph, a resignation by the Executive shall
not be deemed to be voluntary if the Executive is (1) assigned to a position
other than the Vice President or Corporate Secretary of the Corporation (other
than for Cause or by reason of permanent disability) or assigned duties
materially inconsistent with such position if either such change in assignment
constitutes a material diminution in the Executive’s authority, duties or
responsibilities, or (2) directed to report to anyone other than the
Corporation’s CEO if such change in reporting duties constitutes a material
diminution in the authority, duties or responsibilities of the supervisor to
whom the Executive is required to report; provided that the Executive has
notified the Corporation within the first ninety (90) days following the initial
date of such change in assignment or reporting duties that the Executive regards
such change in assignment or reporting duties as grounds justifying resignation
under this paragraph and the Corporation has failed to cure such change in
assignment or reporting duties within ninety (90) days following its receipt of
such notice from the Executive; and provided further that the Executive resigns
under this paragraph within one (1) year following the initial existence of a
change in assignment or reporting duties described herein.
     6. EFFECT OF CHANGE IN CORPORATE CONTROL
          (a) In the event of a Change in Corporate Control, the vesting of any
stock options, restricted stock or other awards granted to the Executive under
the terms of the Corporation’s 1995 Stock Incentive Plan shall be accelerated
(to the extent permitted by the terms of

5



--------------------------------------------------------------------------------



 



such Plan) and such awards shall become immediately vested in full and, in the
case of stock options, exercisable in full.
          (b) If, at any time during the period of twelve (12) consecutive
months following the occurrence of a Change in Corporate Control, and during the
term of this Agreement, the Executive is involuntarily terminated (other than
for Cause) or elects to voluntarily resign her employment, the Executive shall
be entitled to receive a lump sum severance payment equal to the present value
of a series of monthly severance payments for twenty-four (24) months, each in
an amount equal to one-twelfth (1/12th) of the sum of (i) the Executive’s annual
base salary, as in effect at the time of the Change in Corporate Control, and
(ii) the greater of (A) the annual bonus paid to the Executive for the last
fiscal year of the Corporation ending prior to the Change in Corporate Control
or (B) a minimum bonus equal to thirty percent (30%) of her annual base salary.
Such present value shall be calculated using a discount rate equal to the
interest rate on 90-day Treasury bills, as reported in the Wall Street Journal
(or similar publication) on the date of the Change in Corporate Control. Such
lump sum payment shall be made to the Executive within sixty (60) days following
the date of such involuntary termination or voluntary resignation and shall be
in the form of a bank cashier’s check.
          In addition, if the Executive is involuntarily terminated (other than
for Cause) or elects to voluntarily resign her employment within twelve
(12) months after a Change in Corporate Control, she shall be entitled to
continued coverage at the Corporation’s expense under any life, health and
disability insurance programs maintained by the Corporation in which the
Executive participated at the time of her termination, which coverage shall be
continued until the expiration of the current term of the Agreement (but not
less than six (6) months and not more than the period during which the Executive
would be entitled to continuation coverage under Section 4980B of the Code if
the Executive elected such coverage and paid the applicable premiums) or until,
if earlier, the date the Executive obtains comparable coverage under benefit
plans maintained by a new employer.
          (c) For purposes of this Agreement, a “Change in Corporate Control”
shall include any of the following events:
(1) The acquisition in one or more transactions of more than twenty percent
(20%) of the Corporation’s outstanding Common Stock (or the equivalent in voting
power of any class or classes of securities of the Corporation entitled to vote
in elections of directors) by any corporation, or other person or group (within
the meaning of Section 14(d)(3) of the Securities Exchange Act of 1934, as
amended);
(2) Any transfer or sale of substantially all of the assets of the Corporation,
or any merger or consolidation of the Corporation into or with another
corporation in which the Corporation is not the surviving entity;
(3) Any election of persons to the Board of Directors which causes a majority of
the Board of Directors to consist of persons other than “Continuing Directors”.
For this purpose, those persons who were members of the Board of Directors on
May 1, 1995, shall be “Continuing Directors”. Any person who is nominated for
election as a member of the

6



--------------------------------------------------------------------------------



 



Board after May 1, 1995, shall also be considered a “Continuing Director” for
this purpose if, and only if, his or her nomination for election to the Board of
Directors is approved or recommended by a majority of the members of the Board
(or of the relevant Nominating Committee) and at least five (5) members of the
Board are themselves Continuing Directors at the time of such nomination; or
(4) Any person, or group of persons, announces a tender offer for at least
twenty percent (20%) of the Corporation’s Common Stock, and the Board of
Directors appoints a special committee of the Board to consider the
Corporation’s response to such tender offer.
          (d) Notwithstanding anything else in this Agreement, if any payment,
accelerated vesting or other benefit provided by the Corporation to the
Executive in connection with a Change in Corporate Control, whether paid or
payable pursuant to the terms of this Agreement or otherwise (a “Parachute
Payment”) is determined to be a parachute payment subject to the excise tax
imposed by Section 4999 of the Code (such excise tax, together with any interest
and penalties incurred by the Executive with respect to such excise tax, are
referred to as the “Excise Tax”), the Corporation shall make an additional
payment (the “Gross-Up Payment”) to the Executive in an amount such that the net
amount of the Gross-Up Payment the Executive retains, after payment by the
Executive of all taxes imposed upon the Gross-Up Payment, including, without
limitation, the Excise Tax and any federal, state or local income taxes (and any
interest and penalties imposed with respect thereto) on the Gross-Up Payment,
will be equal to the Excise Tax liability imposed upon the Executive with
respect to all Parachute Payments (other than the Gross-Up Payment). The
Gross-Up Payment shall be paid to the Executive no later than the date the
Executive is required to pay the Excise Tax.
     7. DEATH
          If the Executive dies during the term of this Agreement, the
Corporation shall pay to the Executive’s estate a lump sum payment equal to the
sum of the Executive’s base salary accrued through the date of death, any
accrued but unpaid vacation pay, plus any bonuses earned but unpaid with respect
to fiscal years or other periods preceding the date of death. In addition, the
Corporation shall pay to the Executive’s surviving spouse (or such other
beneficiary as the Executive may designate in writing) a lump sum payment equal
to the present value of a series of monthly payments for each month during the
remaining term of the Agreement (but not less than twelve (12) months), each in
an amount equal to one-twelfth (1/12th) of the sum of (i) the Executive’s annual
base salary, as in effect on the date of death, and (ii) the greater of (A) the
annual bonus paid to the Executive for the last fiscal year preceding the date
of death or (B) a minimum bonus equal to thirty percent (30%) of the Executive’s
annual base salary. Such present value shall be calculated using a discount rate
equal to the interest rate on 90-day Treasury bills, as reported in the Wall
Street Journal (or similar publication) for the date of death. Both the lump sum
payment to the Executive’s estate and the lump sum payment to the Executive’s
surviving spouse (or other designated beneficiary) shall be paid within sixty
(60) days following the date of the Executive’s death. In addition, the death
benefits payable by reason of the Executive’s death under any retirement,
deferred compensation, life insurance or other employee benefit plan maintained
by the Corporation shall be paid to the beneficiary designated by the Executive,
and the stock options, restricted stock or other awards held

7



--------------------------------------------------------------------------------



 



by the Executive under the Corporation’s stock plans shall become fully vested,
and, in the case of stock options, exercisable in full, in accordance with the
terms of the applicable plan or plans.
     8. WITHHOLDING
          The Corporation shall, to the extent permitted by law, have the right
to withhold and deduct from any payment hereunder any federal, state or local
taxes of any kind required by law to be withheld with respect to any such
payment.
     9. PROTECTION OF CONFIDENTIAL INFORMATION
          The Executive agrees that she will keep all confidential and
proprietary information of the Corporation or relating to its business
confidential, and that she will not (except with the Corporation’s prior written
consent), while in the employ of the Corporation or thereafter, disclose any
such confidential information to any person, firm, corporation, association or
other entity, other than in furtherance of her duties hereunder, and then only
to those with a “need to know.” The Executive shall not make use of any such
confidential information for her own purposes or for the benefit of any person,
firm, corporation, association or other entity (except the Corporation) under
any circumstances during or after the term of her employment. The foregoing
shall not apply to any information which is already in the public domain, or is
generally disclosed by the Corporation or is otherwise in the public domain at
the time of disclosure.
          The Executive recognizes that because her work for the Corporation may
bring her into contact with confidential and proprietary information of the
Corporation, the restrictions of this Section 9 are required for the reasonable
protection of the Corporation and its investments and for the Corporation’s
reliance on and confidence in the Executive.
     10. COVENANT NOT TO COMPETE
          The Executive hereby agrees that she will not, either during the
employment term or during the period of one (1) year from the time the
Executive’s employment under this Agreement is terminated by her voluntarily, by
the Corporation for Cause, or because the Executive chooses not to extend the
term of this Agreement, engage in any business activities on behalf of any
enterprise which competes with the Corporation in the business of the passive
ownership of health care facilities, or passive investing in or lending to
health care-related enterprises. The Executive will be deemed to be engaged in
such competitive business activities if she participates in such a business
enterprise as an employee, officer, director, consultant, agent, partner,
proprietor, or other participant; provided that the ownership of no more than
two percent (2%) of the stock of a publicly traded corporation engaged in a
competitive business shall not be deemed to be engaging in competitive business
activities.
          The Executive agrees that she shall not, for a period of one year from
the time her employment under this Agreement ceases (for whatever reason), or,
if later, during the Severance Period (in the event of an involuntary
termination under Section 5(a) or 5(b) of this Agreement) or for a period of
twenty-four (24) months after an involuntary termination or voluntary
resignation following a Change in Corporate Control under Section 6 of this
Agreement, solicit any employee or

8



--------------------------------------------------------------------------------



 



full-time consultant of the Corporation for the purposes of hiring or retaining
such employee or consultant.
     11. INJUNCTIVE RELIEF
          The Executive acknowledges and agrees that it would be difficult to
fully compensate the Corporation for damages resulting from the breach or
threatened breach of the covenants set forth in Sections 9 and 10 of this
Agreement and accordingly agrees that the Corporation shall be entitled to
temporary and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, to enforce such provisions in
any action or proceeding instituted in the United States District Court for the
Northern District of Ohio or in any court in the State of Ohio having subject
matter jurisdiction. This provision with respect to injunctive relief shall not,
however, diminish the Corporation’s right to claim and recover damages.
          It is expressly understood and agreed that although the parties
consider the restrictions contained in this Agreement to be reasonable, if a
court determines that the time or territory or any other restriction contained
in this Agreement is an unenforceable restriction on the activities of the
Executive, no such provision of this Agreement shall be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
extent as such court may judicially determine or indicate to be reasonable.
     12. NOTICES
          All notices or communications hereunder shall be in writing and sent
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows (or to such other address as such party may designate in
writing from time to time):
     If to the Corporation:
Health Care REIT, Inc.
One SeaGate, Suite 1500
Toledo, OH 43604
Attention: Chief Executive Officer
     If to the Executive:
Erin C. Ibele
5347 Fox Run
Toledo, OH 43623
The actual date of receipt, as shown by the receipt therefor, shall determine
the time at which notice was given.

9



--------------------------------------------------------------------------------



 



     13. SEPARABILITY
          If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.
     14. ASSIGNMENT
          This Agreement shall be binding upon and inure to the benefit of the
heirs and representatives of the Executive and the assigns and successors of the
Corporation, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Executive.
     15. ENTIRE AGREEMENT
          This Agreement represents the entire agreement of the parties and
shall supersede any and all previous contracts, arrangements or understandings
between the Corporation and the Executive. The Agreement may be amended at any
time by mutual written agreement of the parties hereto.
     16. SECTION 409A COMPLIANCE
          This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to the Executive pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury Regulation Section 1.409A-1(b)(4). In the event the terms of this
Agreement would subject the Executive to taxes or penalties under Section 409A
of the Code (“409A Penalties”), the Corporation and the Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination,” “termination of
employment,” or similar phrases, such term shall be deemed to refer to the
Executive’s “separation from service” (as defined in Treasury Regulation
Section 1.409A-1(h) (without regard to any permissible alternative definition
thereunder) with the Corporation and all entities treated as a single employer
with the Corporation under Sections 414(b) and (c) of the Code but substituting
a 50% ownership level for the 80% ownership level set forth therein).
Notwithstanding any other provision in this Agreement, if the Executive is a
“Specified Employee” (as defined Treasury Regulation Section 1.409A-1(i) on
December 31st of the prior calendar year), as of the date of the Executive’s
separation from service, then to the extent any amount payable under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon the
Executive’s separation from service and (iii) under the terms of this Agreement
would be payable prior to the six-month anniversary of the Executive’s
separation from service, such payment shall be delayed and paid to the
Executive, together with interest at an annual rate equal to the interest rate
specified by KeyBank for a six-month certificate of deposit, on the first day of
the first calendar month

10



--------------------------------------------------------------------------------



 



beginning at least six months following the date of termination, or, if earlier,
within ninety (90) days following the Executive’s death to the Executive’s
surviving spouse (or such other beneficiary as the Executive may designate in
writing). Any reimbursement or advancement payable to the Executive pursuant to
this Agreement shall be conditioned on the submission by the Executive of all
expense reports reasonably required by the Corporation under any applicable
expense reimbursement policy, and shall be paid to the Executive within thirty
(30) days following receipt of such expense reports, but in no event later than
the last day of the calendar year following the calendar year in which the
Executive incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.
     17. GOVERNING LAW
          This Agreement shall be construed, interpreted, and governed in
accordance with the laws of the State of Ohio, other than the conflict of laws
provisions of such laws.
          IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
duly executed, and the Executive has hereunto set her hand, as of the day and
year first above written.

              Attest:       HEALTH CARE REIT, INC.
 
           
/s/ Michael A. Crabtree
      By   /s/ Jeffrey H. Miller
 
           
 
          Jeffrey H. Miller, Executive Vice President and General Counsel
 
            Witness:       EXECUTIVE:
 
            /s/ Rita Rogge       /s/ Erin C. Ibele                   Erin C.
Ibele

11